851 F.2d 1501
271 U.S.App.D.C. 274
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Robert J. Toney, Sr., Appellant,v.John R. BLOCK, Secretary of Agriculture.
No. 87-5188.
United States Court of Appeals, District of Columbia Circuit.
July 22, 1988.

Before Ruth BADER GINSBURG, STARR and WILLIAMS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  For the reasons set forth by the district court in its order and opinion filed February 26, 1987, it is


2
ORDERED and ADJUDGED that the order of the district court entering judgment for defendant as to plaintiff's Title VII and MSPB claims be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.